Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	This office action is in response to application 16/893,973 filed 6/5/20. Claims 16-42 are pending with claims 16 and 31 in independent form.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 19 of U.S. Patent No. 10,735,684. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of the instant application are contained within the claims of the ‘684 patent with some minor changes in wording/terminology. Claims 16-27 and 31-39 are taught by claims 1-12 of the ‘684 patent. Claims 28 and 40 are taught by claim 13 of the ‘684 patent. Claims 29 and 41 are taught by claim 19 of the ‘684 patent. Claims 30 and 42 are taught by claim 19 of the ‘684 patent. 
Claims 16-20, 23-24, 26-27, 29, 31-33, 36-39 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-8 and 16 of U.S. Patent No. 10,721,429. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of the instant application are contained within the claims of the ‘429 patent with some minor changes in wording/terminology. Claims 1 and 31 are taught by claim 1 of the ‘429 patent. Claims 2 and 32 are taught by claim 2 of the ‘429 patent. Claim 18 is taught by claim 6 of the ‘429 patent. Claim 19 is taught by claim 5 of the ‘429 patent. Claims 20 and 33 are taught by claim 3 of the ‘429 patent. Claims 23 and 36 are taught by claim 6 of the ‘429 patent. Claims 24 and 37 are taught by claim 4 of the ‘429 patent. Claims 26 and 38 are taught by claim 7 of the ‘429 patent. Claims 27 and 39 are taught by claim 8 of the ‘429 patent. Claims 29 and 41 are taught by claim 16 of the ‘429 patent.
Claims 31-33, 35-36, 38-39 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 7-8, 15-16 and 22 respectively of U.S. Patent No. 10,171,767. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of the instant application are contained within the claims of the ‘767 patent with some minor changes in wording/terminology. 
Claims 16-20, 22-23, 25-27 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-8, 13-14, 18, 21 and 64 of U.S. Patent No. 9,465,970. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of the instant application are contained within the claims of the ‘970 patent with some minor changes in wording/terminology. Claims 16-18 are taught by claims 1-3 of the ‘970 patent. Claim 19 is taught by claim 21 of the ‘970 patent. Claim 20 is taught by claim 5 of the ‘970 patent. Claim 22 is taught by claim 7 of the ‘970 patent. Claim 23 is taught by claim 8 of the ‘970 patent. Claim 25 is taught by claim 18 of the ‘970 patent. Claim 26 is taught by claim 13 of the ‘970 patent. Claim 27 is taught by claim 14 of the ‘970 patent. Claim 29 is taught by claim 64 of the ‘970 patent. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH